        Case 6:20-cv-00062-DLC Document 32 Filed 09/18/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION




 ROYAL DAVIS, GARY MARBUT,
 TOM HARSCH, and THERESA                           CV 20–62–H–DLC
 HARSCH,

                       Plaintiffs,                  ORDER

        vs.

 COREY STAPLETON, in his official
 capacity as Montana Secretary of State,

                       Defendant

 and

 MONTANA DEMOCRATIC PARTY,
 a Montana domestic nonprofit
 corporation, RYAN FILZ, MADELINE
 NEUMEYER, and REBECCA WEED,
 individual electors,

                       Intervenor-
                       Defendants.

       Plaintiffs’ have moved this Court, pursuant to Rule 41(a)(2) of the Federal

Rules of Civil Procedure, for an order dismissing the case. (Doc. 31 at 1.)

Defendants and Intervenor-Defendants do not object to this motion. (Id.)



                                        -1-
        Case 6:20-cv-00062-DLC Document 32 Filed 09/18/20 Page 2 of 2




      Accordingly, IT IS ORDERED that Plaintiffs’ Unopposed Motion for

Voluntary Dismissal (Doc. 31) is GRANTED.

      IT IS FURTHER ORDERED that this matter is DISMISSED with prejudice.

      IT IS FURTHER ORDERED that each party shall bear its own costs and

fees. The Clerk of Court is directed to close the case file.

      DATED this 18th day of September, 2020.




                                         -2-
